Case 2:17-ap-01308-ER            Doc 105 Filed 01/03/19 Entered 01/03/19 10:23:49                         Desc
                                   Main Document Page 1 of 4




                                                                               FILED & ENTERED

                                                                                     JAN 03 2019

                                                                                CLERK U.S. BANKRUPTCY COURT
                                                                                Central District of California
                                                                                BY llewis     DEPUTY CLERK




                    UNITED STATES BANKRUPTCY COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                                  LOS ANGELES DIVISION


    In re:    Wendy Tejeda, Debtor                      Case No.:       2:17-bk-10155-ER
                                                        Adv. No.:       2:17-ap-01308-ER

                                                      MEMORANDUM OF DECISION
    Sorayda Velasquez,
                                                      DENYING EMERGENCY MOTION FOR
                                            Plaintiff STAY PENDING APPEAL
                          v.
    Wendy Tejeda,
                                          Defendant
                                                        [No hearing required pursuant to Federal Rule
                                                        of Civil Procedure 78(b) and Local
                                                        Bankruptcy Rule 9013-1(j)(3)]

I. Introduction
    On August 7, 2018, the Court entered judgment in favor of Plaintiff Sorayda Velasquez, and
against Defendant Wendy Tejeda (the “Dischargeability Judgment”).1 The Court found that
Defendant Tejeda was indebted to Plaintiff Velasquez in the amount of $28,000, and that such
indebtedness was excepted from Tejeda’s discharge pursuant to §523(a)(6). Tejeda’s appeal of
the Dischargeability Judgment is currently pending before the Bankruptcy Appellate Panel (the
“BAP”). On October 19, 2018, the Court entered an order taxing costs of $3,281.20 to Tejeda.2
    A judgment awarding Velasquez’s counsel attorneys’ fees of $34,575.00 is being entered
concurrently with this Memorandum of Decision (the “Fee Judgment”). Tejeda has filed an

1
  See Memorandum of Decision Finding that Tejeda’s Indebtedness to Velasquez, in the Amount of $28,000.00, is
Excepted from Discharge [Doc. No. 63] (the “Memorandum of Decision”) and Judgment in Favor of Plaintiff
Sorayda Velasquez [Doc. No. 64] (the “Judgment”).
2
  See Order Taxing Costs of $3,281.20 to Defendant [Doc. No. 95].
Case 2:17-ap-01308-ER              Doc 105 Filed 01/03/19 Entered 01/03/19 10:23:49                             Desc
                                     Main Document Page 2 of 4


emergency motion seeking a stay of the Fee Judgment pending the resolution of her appeal of the
Dischargeability Judgment (the “Motion”).3 Tejeda argues that it is likely that she will succeed in
reversing the Dischargeability Judgment4; that Velasquez will not be harmed by a stay because
the BAP will soon decide Tejeda’s appeal of the Dischargeability Judgment; and that Tejeda will
be irreparably harmed if the Fee Judgment is not stayed because she is financially destitute.
    Pursuant to Civil Rule 78(b) and LBR 9013-1(j)(3),5 the Court finds this matter suitable for
disposition without oral argument. For the reasons set forth below, the Motion is DENIED.

II. Findings and Conclusions
    Pursuant to Bankruptcy Rule 8007(a)(1), the Court may issue a stay of a judgment, order, or
decree pending appeal. In determining whether to grant a stay pending appeal, the Court
considers the following four factors:
         (1) whether the stay applicant has made a strong showing that he is likely to succeed on
         the merits; (2) whether the applicant will be irreparably injured absent a stay; (3) whether
         issuance of the stay will substantially injure the other parties interested in the proceeding;
         and (4) where the public interest lies.
Nken v. Holder, 556 U.S. 418, 426 (2009).
    As the Supreme Court has explained, a stay pending appeal
             “is not a matter of right, even if irreparable injury might otherwise result.” Virginian
         R. Co., 272 U.S., at 672, 47 S.Ct. 222. It is instead “an exercise of judicial discretion,”
         and “[t]he propriety of its issue is dependent upon the circumstances of the particular
         case.” Id., at 672–673, 47 S.Ct. 222; see Hilton, supra, at 777, 107 S.Ct. 2113 (“[T]he
         traditional stay factors contemplate individualized judgments in each case”). The party
         requesting a stay bears the burden of showing that the circumstances justify an exercise
         of that discretion….
             The first two factors of the traditional standard are the most critical. It is not enough
         that the chance of success on the merits be “better than negligible.” … By the same
         token, simply showing some “possibility of irreparable injury,” Abbassi v. INS, 143 F.3d
         513, 514 (C.A.9 1998), fails to satisfy the second factor.
Id. at 433–35.
    To be entitled to a stay pending appeal, the moving party must make a “minimum
permissible showing” with respect to each of the four factors. Leiva-Perez v. Holder, 640 F.3d
962, 965 (9th Cir. 2011). Provided the moving party meets a minimum threshold as to each
factor, the Court may “balance the various stay factors once they are established.” Id. at 965.
Under this balancing approach, a stronger showing of irreparable harm can offset a weaker
showing of likelihood of success on the merits, and vice versa—provided that the minimum
threshold with respect to each factor has been established. Id. at 965–66; see also id. at 964

3
  See Defendant’s Emergency Motion to Stay Proceedings Pending Appeal Pursuant to Federal Rule of Bankruptcy
Procedure §8007 [Doc. No. 103].
4
  Tejeda’s request for a stay of the Fee Judgment is based only upon her contention that she will likely obtain
reversal of the Dischargeability Judgment. Tejeda does not contend that the Fee Judgment will be reversed in the
event that the Dischargeability Judgment is upheld.
5
  Unless otherwise indicated, all “Civil Rule” references are to the Federal Rules of Civil Procedure, Rules 1–86; all
“Bankruptcy Rule” references are to the Federal Rules of Bankruptcy Procedure, Rules 1001–9037; all “Evidence
Rule” references are to the Federal Rules of Evidence, Rules 101–1103; all “LBR” references are to the Local
Bankruptcy Rules of the United States Bankruptcy Court for the Central District of California, Rules 1001-1–9075-
1; and all statutory references are to the Bankruptcy Code, 11 U.S.C. §§101–1532.
Case 2:17-ap-01308-ER         Doc 105 Filed 01/03/19 Entered 01/03/19 10:23:49                 Desc
                                Main Document Page 3 of 4


(“Petitioner must show either a probability of success on the merits and the possibility of
irreparable injury, or that serious legal questions are raised and the balance of hardships tips
sharply in petitioner’s favor. These standards represent the outer extremes of a continuum, with
the relative hardships to the parties providing the critical element in determining at what point on
the continuum a stay pending review is justified.”).

1. Likelihood of Success on the Merits
    As the Ninth Circuit has explained:
             The first showing a stay petitioner must make is “a strong showing that he is likely to
        succeed on the merits.” Id. at 1761 (quoting Hilton, 481 U.S. at 776, 107 S.Ct. 2113)
        (quotation marks omitted). There is some uncertainty as to the exact degree of likely
        success that stay petitioners must show, due principally to the fact that courts routinely
        use different formulations to describe this element of the stay test. What is clear,
        however, is that to justify a stay, petitioners need not demonstrate that it is more likely
        than not that they will win on the merits….
             There are many ways to articulate the minimum quantum of likely success necessary
        to justify a stay—be it a “reasonable probability” or “fair prospect,” as Hollingsworth,
        130 S.Ct. at 710, suggests; “a substantial case on the merits,” in Hilton’s words, 481 U.S.
        at 778, 107 S.Ct. 2113; or, as articulated in Abbassi, 143 F.3d at 514, that “serious legal
        questions are raised.” We think these formulations are essentially interchangeable, and
        that none of them demand a showing that success is more likely than not. Regardless of
        how one expresses the requirement, the idea is that in order to justify a stay, a petitioner
        must show, at a minimum, that she has a substantial case for relief on the merits.
Leiva-Perez, 640 F.3d at 967–68.
    Tejeda has failed to demonstrate that she is likely to succeed in obtaining reversal of the
Dischargeability Judgment. The Court set forth the findings of fact and conclusions of law
supporting the Judgment in a 15-page Memorandum of Decision Finding that Tejeda’s
Indebtedness to Velasquez, in the Amount of $28,000.00, is Excepted from Discharge (the
“Memorandum of Decision”) [Doc. No. 63]. Tejeda points to various arguments made to the
BAP in support of her contention that the Dischargeability Judgment is likely to be reversed.
Having reviewed Tejeda’s appellate briefing, the Court finds that Tejeda has not shown a
sufficient likelihood of prevailing on appeal to support a stay of the Fee Judgment.

2. Irreparable Injury
     Tejeda asserts that absent a stay, she will be irreparably injured by the additional debt
stemming from the Fee Judgment. As the Ninth Circuit has held, “economic injury alone does
not support a finding of irreparable harm, because such injury can be remedied by a damage
award.” Rent-A-Ctr., Inc. v. Canyon Television & Appliance Rental, Inc., 944 F.2d 597, 603 (9th
Cir. 1991). Tejeda has failed to show irreparable injury absent a stay.

3. Balance of the Hardships
    This factor is neutral. Being subject to the additional liability imposed by the Fee Judgment
will impose hardship on Tejeda, given her financial situation. On the other hand, Velasquez’s
counsel, The Legal Aid Foundation of Los Angeles, is a not-for-profit organization that has
devoted substantial resources to prosecuting this litigation on Velasquez’s behalf without
receiving any payment from Velasquez. Being prevented, even temporarily, from collecting the
Case 2:17-ap-01308-ER        Doc 105 Filed 01/03/19 Entered 01/03/19 10:23:49               Desc
                               Main Document Page 4 of 4


attorneys’ fees which it is owed means that The Legal Aid Foundation will have fewer resources
to pursue its mission.
    Tejeda is required to make a “minimum permissible showing” with respect to each factor.
Leiva-Perez v. Holder, 640 F.3d 962, 965 (9th Cir. 2011). Because this factor is neutral, Tejeda
has failed to make the requisite showing.

4. Public Interest
    “There is a great public interest in the efficient administration of the bankruptcy system.”
Adelson v. Smith (In re Smith), 397 B.R. 134, 148 (Bankr. D. Nev. 2008). Given that Tejeda has
not obtained a stay of the Dischargeability Judgment, a stay of the Fee Judgment would impair
the efficient administration of the bankruptcy system.

III. Conclusion
    To obtain a stay of the Fee Order, Tejeda was required to make a minimum showing with
respect to each of the four factors discussed above. Because Tejeda has not made the requisite
showing with respect to any of the factors, Tejeda’s Motion is DENIED. The Court will enter an
order consistent with this Memorandum of Decision.
                                                ###




     Date: January 3, 2019
